                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

MANUEL QUINONES, JR.                              §

VS.                                               §                 CIVIL ACTION NO. 1:19cv257

JOE FRANK GARZA, ET AL.                           §

                       MEMORANDUM OPINION REGARDING VENUE

       Plaintiff Manuel Quinones, Jr., an inmate currently confined at the Wynne Unit in Huntsville,

Texas, proceeding pro se, bring this civil rights action pursuant to 42 U.S.C. § 1983 against Joe
Frank Garza, Terry C. Canales, Woody Densen, Sean Wymore, and Santiago Soliz. All of the

defendants are employed in either Alice, Texas or Houston, Texas.

       The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Amended Order for the Adoption of Local Rules for the Assignment of Duties

to the United States Magistrate Judge for findings of fact, conclusions of law, and recommendations

for the disposition of the case.

                                        Factual Background

       Plaintiff complains he was falsely accused and convicted of murder during 1999. Plaintiff

claims the defendants are the former District Attorney for Jim Wells County, a former district judge

for Jim Wells County, a former judge for Harris County, Texas, and an investigator with the Alice

Police Department which is located in Jim Wells County.

                                              Analysis

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in
which the claim arose. Plaintiff’s claims arose in Alice, Jim Wells County, Texas. Further, the

defendants are employed in Jim Wells County, Texas and Harris County, Texas. When public

officials are parties to an action in their official capacities, they reside for venue purposes in the

county where they perform their official duties, which in this case is Jim Wells and Harris counties.

Holloway v. Gunnell, 685 F.2d 150 (5th Cir. 1982); Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976).

          Pursuant to 28 U.S.C. § 124, both Jim Wells and Harris counties are located in the Southern

District of Texas. As the incidents occurred in Jim Wells County which is located in the Corpus

Christi Division of the Southern District of Texas, venue in the Eastern District of Texas is not

proper.
          When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

§ 1406(a). After due consideration, the undersigned is of the opinion that this case should be

transferred where the incidents occurred. Accordingly, this case should be transferred to the United

States District Court for the Southern District of Texas, Corpus Christi Division. An appropriate

order so providing will be entered by the undersigned.



          SIGNED this 20th day of June, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  2
